PER CURIAM.
The defendant concedes its liability, but questions the amount awarded as damages. Plaintiff’s injuries were very slight, and the damages seem to be unreasonably large. There is reason to believe that the jury may have been influenced by the persistent efforts to bring to their attention the unfortunate results suffered by other persons by reason of the same accident. The judgment must be reversed, and a new trial granted, with costs to appellant to abide the event, unless plaintiff stipulates to reduce the judgment to $200.50, in which case the judgment, as modified, will be affirmed, without costs to either party.